Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Richard E. Snyder appeals the district court’s order affirming the decisions of the United States Bankruptcy Court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Snyder v. Swanson, No. CA-04-1797-1-BEL (D. Md. Feb. 16, 2005. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED